Citation Nr: 1142623	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  11-15 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder (claimed as a rash on neck, arms, and thighs).

2.  Entitlement to service connection for a right leg disorder.

3.  Entitlement to service connection for stomach pain with bacteria in the gastrointestinal tract.

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for a heart disorder with chest pain and irregular electrocardiogram (ECG).

6.  Entitlement to service connection for residuals of frostbite to the toes.

7.  Entitlement to service connection for residuals of frostbite to the fingertips.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1977 to July 1992 with additional time served in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision from the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  It is noted that in addition to the issues noted above, the May 2011 statement of the case included the issues of entitlement to service connection for glaucoma, type 2 diabetes, cataracts, and swollen ankles.  In his May 2011 substantive appeal, however, the Veteran specifically limited his appeal to the issues noted above, withdrawing the latter issues from consideration on appeal.  

In April 2011, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1.  The Veteran has had a continuity of skin symptoms documented since his active duty service.

2.  The Veteran does not have a diagnosis of a right leg disorder.

3.  The Veteran does not have a diagnosis of a stomach disorder.

4.  The Veteran has had a continuity of bilateral knee symptoms documented since his active duty service.

5.  The Veteran does not have a diagnosis of a heart disorder.

6.  The Veteran does not have a diagnosis of a disorder of the toes due to frostbite.

7.  The Veteran does not have a diagnosis of a disorder of the fingertips due to frostbite.


CONCLUSIONS OF LAW

1.  A skin disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  A right leg disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A stomach disorder, to include stomach pain with bacteria in the gastrointestinal tract, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  A bilateral knee disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).
5.  A heart disorder with chest pain and irregular ECG was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

6.  Residuals of frostbite to the toes was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

7.  Residuals of frostbite of the fingertips was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided notice in November 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claims.  As this letter was sent prior to the July 2010 initial adjudication of the claims, the Board finds that the duty to notify was satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Board recognizes that the only service treatment records available for the Veteran include some dental records and his April 1994 entrance examination for the National Guard.  In cases where the Veteran's service records are unavailable, a heightened duty exists to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (where the veteran's service medical records have been destroyed or lost, there is a duty to advise the veteran to obtain other forms of evidence).  In this case, the VA has attempted to obtain all available service treatment records.  The RO made a formal finding in June 2010 that the remaining service treatment records were unavailable.  The Veteran was informed of the RO's efforts in a June 2010 letter and requested that the Veteran submit any relevant documents and evidence in his possession that supported his claims.  The letter informed the Veteran that if the requested information was not received within ten days from the date of the letter, the RO would proceed with the adjudication of his claims.  The Veteran responded that he did not have any service treatment records concerning his medical conditions from the military.  In February 2011, the Veteran stated that he had exhausted all efforts to locate his service treatment records, and he requested that his appeal be processed with the information currently of record.  Thus, the Board concludes the VA's heightened duty to assist the Veteran is satisfied.

The Veteran's available service treatment records (STRs) are on file.  Private medical treatment records have been obtained.  Neither the Veteran nor his representative have identified any further outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran was not afforded a VA examination in connection with any of his current claims.  However, as discussed below, there is no competent and credible evidence that the Veteran has been diagnosed as having a right leg disorder, a stomach disorder, a heart disorder, or residuals of frostbite of the toes and/or fingers.  The Veteran has not alluded to the existence of any such evidence.  While the Veteran has reported a continuity of right leg, stomach, toe, and fingertip symptoms, there is no medical evidence that any such symptoms actually exist, let alone be related to service.  Private medical records documenting the period between the end of the Veteran's active duty service and the present are of record, and they clearly show that the Veteran has sought treatment for a number of ailments.  However, they do not show treatment for a right leg disorder, a stomach disorder, or a toe disorder.  They only show complaints of tingling in the right hand on a single occasion-November 1996-which was well after the Veteran left active duty.  It is reasonable to assume that if the Veteran indeed had a continuity of right leg, stomach, toe, and fingertip symptoms, these symptoms would have been documented when the Veteran sought treatment for his other disorders.  Although the private medical records indicate that the Veteran has had an abnormal ECG, his treatment has not resulted in a diagnosis of an actual disability.  A VA examination is therefore not necessary.  See McLendon, 20 Vet. App. at 83.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran. Accordingly, the Board will address the merits of the claims.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Right Leg, Stomach Pain with Bacteria, Heart Disorder, Residuals of Frostbite of the Toes and Fingertips

The April 1994 National Guard entrance examination report reflects that the Veteran had normal upper and lower extremities, a normal abdomen, a normal genitourinary system, and a normal heart and chest.

While the Veteran was hospitalized for a right knee arthroscopy in March and April 1996, a private physician noted a T-wave inversion on the Veteran's ECG.  The Veteran underwent a cardiac catheterization which was normal.  On follow-up, a private doctor indicated that the Veteran's cardiac workup was negative, and the Veteran was noted to be asymptomatic.

A private treatment record from November 1996 reflects that the Veteran had about a day-and-a-half of tingling of the fingertips of his right hand.  The examining physician wrote that the hand examination was normal, and the Veteran's symptoms had resolved.  The Veteran was instructed to return if he had any further symptoms.

A right leg X-ray taken in June 2001 revealed no body abnormality in the tibial diaphysis.

A stress test performed at a private facility in March 2006 yielded normal results.

In December 2009 and June 2010, K.C.C., the Veteran's spouse, commented that the Veteran's fingers would turn white and lose sensitivity during cold weather.  He mentioned that the Veteran had suffered chest pains in the past.

The Veteran remarked in December 2009 that he suffered from chest pains while on active duty.  He recalled being told that a whitish condition of his fingertips was due to frostbite.  He recalled injuring his right leg and being treated for stomach problems while in the military.  He said that he experienced tingling and numbness in his fingers during cold weather.  He added in June 2010 that his heart condition had not been definitively diagnosed.  He said that he experienced loss of feeling in his hands and feet.

During his April 2011 DRO hearing, the Veteran remarked that he had stomach pains while he was on active duty.  He said that he had his intestines checked while he was on active duty, and the doctors were unable to diagnose a problem.  He recalled being told that he had bacteria in his intestines.  He stated that no doctor had been able to tell him what his heart problem was, but he was told he had an irregular ECG while he was on active duty.  He recalled that while he was on active duty, he was in the cold for an extended period of time, and his hands and toes numbed.

As a preliminary matter, the Board recognizes that there is a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Concerning the claims for service connection for a right leg disorder, stomach pain with bacteria in the gastrointestinal tract, a heart disorder with chest pain and irregular ECG, and residuals of frostbite to the toes and fingertips, the Board finds that the present claims for service connection must fail, as there is no competent and credible medical evidence of a current disability for which service connection can be granted.

Although the Veteran has complained of stomach pain, chest pain, and tingling in the fingers and toes, pain alone, without medical diagnosis or evidence of underlying pathology, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  Here, there is no medical evidence that Veteran has an actual disability of the right leg, stomach, heart, toes, or fingertips underlying his complaints of chronic pain.

Although the Veteran is competent to report experiencing pain and tingling, the Board finds that his statements are outweighed by the medical evidence of record.  Private medical records documenting the period between the end of the Veteran's active duty service and the present are of record.  However, they do not show treatment for a right leg disorder, a stomach disorder, or a toe disorder.  They only show complaints of tingling in the right hand on a single occasion-November 1996-which was well after the Veteran left active duty.  It is reasonable to assume that if the Veteran indeed had a continuity of right leg, stomach, toe, and fingertip symptoms, these symptoms would have been documented when the Veteran sought treatment for his other disorders.  Although the private medical records indicate that the Veteran has had an abnormal ECG, his treatment has not resulted in a diagnosis of an actual disability.  An abnormal ECG is a medical finding and not in and of itself a disability.  In fact, the Veteran himself has testified that he does not have a diagnosis of a heart disorder.  The Board finds the private treatment records dating from the time the Veteran left active duty through the present to be competent, credible evidence that the Veteran does not have an actual disability of the right leg, stomach, heart, toes, or fingertips, as these records were created by objective medical professionals and included the necessary tests and observations.  These examiners were impartially reporting the results of medical testing.  The Veteran has had no medical training and is thus not competent to provide a medical diagnosis.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claims for service connection for a right leg disorder, stomach pain with bacteria in the gastrointestinal tract, a heart disorder with chest pain and irregular ECG, and residuals of frostbite to the toes and fingertips must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

Skin Disorder and Bilateral Knee Disorder

A private treatment record from February 1993 reflects that the Veteran had eczema.

In June 1993, the Veteran reported that he had intermittent knee swelling to a private examiner.  He again reported experiencing bilateral knee swelling to a private examiner in October 1993.  The examiner indicated that both of the Veteran's knees appeared larger than he would expect.  An X-ray of the knees was normal.

In March 1994, the Veteran was seen again by a private examiner for bilateral knee pain.  The examiner suspected that the Veteran's pain was secondary to chondromalacia.

The April 1994 National Guard entrance examination report reflects that the Veteran had normal lower extremities and normal skin.

The Veteran was treated by a private examiner for bilateral knee pain in August 1994.

A private examiner documented a skin eruption in June 1995.  The examiner opined that the Veteran had pseudofolliculitis.  The examiner also documented the Veteran's continuing knee pain.  Knee pain was also noted in December 1995.

In March 1996, the Veteran underwent an arthroscopy of the right knee.

In February 1997, a private examiner recorded the Veteran's complaints of eczema.

A private examiner observed hives and dry scaling of the Veteran's skin in April 2006.  Another examiner indicated in November 2009 that the Veteran had abnormal skin.

K.C.C., the Veteran's spouse, remarked in December 2009 that the Veteran needed to use a knee brace when performing most physical activities.  

The Veteran remarked in December 2009 that he experienced eczema from the time he was on active duty.  He added that he experienced knee pain and had previously undergone an arthroscopy.

In June 2010, G.L.C., the Veteran's son, stated that his father was unable to commit to the National Guard because of his inability to meet the physical requirements that he set for himself.  He recalled the Veteran undergoing surgery on his right knee.

S.C.U., the Veteran's daughter, added in June 2010 that she recalled the Veteran being treated for a skin rash while he was on active duty.  She recalled her father experiencing severe leg pain and cramps.

K.C.C. wrote in June 2010 that the Veteran had many knee problems.  The Veteran remarked that he suffered with swelling in both of his knees.

During his April 2011 DRO hearing, the Veteran described his prior right knee surgery.  He said that he currently experienced bilateral knee swelling and pain.  Concerning his skin, he remarked that he first thought that he simply had a bad case of jock itch, but once he saw a doctor, he received extensive treatment.  He commented on all of the creams that he had been given for his skin.

Based on a review of the record, and by extending all reasonable doubt to the Veteran, the Board finds that service connection for a skin disorder and for a bilateral knee disorder is warranted.

As noted above, the Veteran's service treatment records are apparently lost.  However, there is satisfactory evidence of record which establishes a continuity of skin and bilateral knee symptoms from the time the Veteran left active duty through the present.  Lay statements are of record which provide a continuity of symptomatology from the Veteran's last period of active duty through the present.  The Veteran and his spouse have stated in various submissions to the VA that he has experienced skin symptoms and bilateral knee pain.  The Veteran is competent to describe the skin and bilateral knee symptoms that he experiences because such symptoms come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Significantly, in contrast to the other claims discussed above, the private medical evidence of record corroborates the Veteran's account of a continuity of skin and bilateral knee symptoms dating from his time on active duty through the present.  Thus, the Board finds the lay statements credible regarding a continuity of symptomatology.

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).   However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  In this case, the Board finds that the lay testimony, as supported by the private medical records, provides sufficient support for the present claims.  In light of the private treatment records which document current skin and bilateral knee disorders, and the lay statements which credibly provide a continuity of the Veteran's skin and bilateral knee symptoms since his period of active duty, the Board finds that the benefit-of-the-doubt rule applies, and service connection for a skin disorder and for bilateral knee disorders  is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin disorder (claimed as a rash on neck, arms, and thighs) is granted.

Entitlement to service connection for a right leg disorder is denied.

Entitlement to service connection for stomach pain with bacteria in the gastrointestinal tract is denied.

Entitlement to service connection for a bilateral knee disorder is granted.

Entitlement to service connection for a heart disorder with chest pain and irregular ECG is denied.

Entitlement to service connection for residuals of frostbite to the toes is denied.

Entitlement to service connection for residuals of frostbite to the fingertips is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


